Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 1 of 13 PageID #: 704




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 LORRAINE D. 1,                                  )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )    No. 1:18-cv-01944-JPH-TAB
                                                 )
 ANDREW M. SAUL Commissioner of the              )
 Social Security Administration,                 )
                                                 )
                            Defendant.           )

             ENTRY REVIEWING THE COMMISSIONER'S DECISION

       Plaintiff Lorraine D. seeks judicial review of the Social Security

 Administration's decision denying her petition for Disability Insurance Benefits

 and Supplemental Security Income. She argues that the ALJ's decision is

 unsupported by substantial evidence because, in determining her Residual

 Functional Capacity ("RFC"), the ALJ: (1) gave too little weight to her treating

 physician's opinion, and (2) cherry-picked medical evidence from an evaluating

 psychologist's opinion. See dkt. 14 at 11–17. For the reasons that follow, the

 decision is AFFIRMED.

                                            I.
                                  Facts and Background

        Plaintiff was 42 years old at the alleged onset date of her disability. Dkt.

 8-3 at 2. She had completed twelfth grade and worked in the past as a


 1To protect the privacy interests of claimants for Social Security benefits, consistent
 with the recommendation of the Court Administration and Case Management
 Committee of the Administrative Office of the United States courts, the Southern
 District of Indiana has opted to use only the first name and last initial of non-
 governmental parties in its Social Security judicial review opinions.
                                             1
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 2 of 13 PageID #: 705




 babysitter and in retail. Dkt. 8-6 at 15. In 2014 and 2015, Plaintiff was

 evaluated and found to have chronic knee and back pain, anxiety, depression,

 and arthritis. Dkt. 8-7 at 3, 7, 44. Those conditions caused limitations in

 sitting, standing, walking, lifting, memory, and attention. Id. at 3, 10, 45; dkt.

 8-9 at 25.

          Plaintiff applied for Disability Insurance Benefits and Supplemental

 Security Income in November 2014 with an alleged onset date in March 2014.

 Dkt. 8-3 at 3; dkt. 8-2 at 12. Plaintiff's application was initially denied on

 January 22, 2015, dkt. 8-4 at 2, and on reconsideration on August 31, 2015,

 dkt. 8-4 at 14. Administrative Law Judge Gladys Whitfield held a hearing in

 May 2017, dkt. 8-2 at 39, and the next month issued a decision denying

 Plaintiff's claims, dkt. 8-2 at 12–25. The Appeals Council denied review in

 June 2018. Dkt. 8-2 at 2–7. Later that month, Plaintiff brought this action

 asking the Court to review the denial of benefits under 42 U.S.C. § 405(g). Dkt.

 1.

          In her decision, the ALJ followed the five-step sequential evaluation in 20

 C.F.R. § 404.1520(a)(4) and concluded that Plaintiff was not disabled. Dkt. 8-2

 at 12–25. Specifically, the ALJ found that:

      •   At Step One, Plaintiff had not engaged in substantial gainful activity 2
          since the alleged onset date. Dkt. 8-2 at 15.

      •   At Step Two, she had "the following severe impairments: obesity,
          degenerative disc disease of the lumbar spine, inflammatory

 2 Substantial gainful activity is defined as work activity that is both substantial

 (involving significant physical or mental activities) and gainful (usually done for pay or
 profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).


                                             2
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 3 of 13 PageID #: 706




        arthritis/osteoarthritis of the left knee, patella tendonitis of the left knee,
        chondromalacia of the left knee, diverticulitis/gastritis, essential
        hypertension, dysthymic disorder, depression, anxiety, and
        posttraumatic stress disorder." Dkt. 8-2 at 15.

    •   At Step Three, she did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the
        listed impairments. Dkt. 8-2 at 16.

    •   After Step Three but before Step Four, she had the RFC "to perform light
        work . . . except she can lift/carry up to 20 pounds occasionally and 10
        pounds frequently; she can sit for up to six hours and can stand/walk
        up to six hours, each in an eight-hour workday; she should have the
        option to alternate positions for one to two minutes every 30 minutes;
        she can never climb ladders, ropes, or scaffolds, but she can occasionally
        balance, stoop, crouch, crawl, kneel, and climb ramps or stairs; she
        should avoid commercial driving; she is limited to simple, routine and
        repetitive tasks; she should not be required to perform fast-paced
        production, tandem tasks, or teamwork; she can have occasional
        interaction with the public, co-workers, and supervisors." Dkt. 8-2 at
        18.

    •   At Step Four, Plaintiff "is unable to perform any past relevant work."
        Dkt. 8-2 at 22.

    •   At Step Five, considering Plaintiff's "age, education, work experience, and
        [RFC], there are jobs that exist in significant numbers in the national
        economy" that she can perform. Dkt. 8-2 at 23.

                                         II.
                                   Applicable Law

        "The Social Security Act authorizes payment of disability insurance

 benefits . . . to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212,

 214 (2002). "The statutory definition of 'disability' has two parts." Id. at 217.

 First, it requires an inability to engage in any substantial gainful activity. Id.

 And second, it requires a physical or mental impairment that explains the

 inability and "has lasted or can be expected to last . . . not less than 12

 months." Id. "The standard for disability claims under the Social Security Act

                                           3
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 4 of 13 PageID #: 707




 is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir.

 2010). "Even claimants with substantial impairments are not necessarily

 entitled to benefits, which are paid for by taxes, including taxes paid by those

 who work despite serious physical or mental impairments and for whom

 working is difficult and painful." Id. at 274.

       When an applicant seeks judicial review, the Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial

 evidence supports the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668

 (7th Cir. 2004). "Substantial evidence is such relevant evidence as a

 reasonable mind might accept as adequate to support a conclusion." Id. In

 evaluating the evidence, the Court gives the ALJ's credibility determinations

 "considerable deference," overturning them only if they are "patently wrong."

 Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006).

       The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

 404.1520(a)(4)(i)–(v), evaluating in sequence:

       (1) whether the claimant is currently [un]employed; (2) whether the
       claimant has a severe impairment; (3) whether the claimant's
       impairment meets or equals one of the impairments listed by the
       [Commissioner]; (4) whether the claimant can perform her past
       work; and (5) whether the claimant is capable of performing work
       in the national economy.

 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

 steps one, two, and three, she will automatically be found disabled. If a

 claimant satisfies steps one and two, but not three, then she must satisfy step

 four. Once step four is satisfied, the burden shifts to the SSA to establish that



                                          4
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 5 of 13 PageID #: 708




 the claimant is capable of performing work in the national economy." Knight v.

 Chater, 55 F.3d 309, 313 (7th Cir. 1995).

       After Step Three, but before Step Four, the ALJ must determine a

 claimant's RFC by evaluating "all limitations that arise from medically

 determinable impairments, even those that are not severe." Villano v. Astrue,

 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may not dismiss a

 line of evidence contrary to the ruling." Id. The ALJ uses the RFC at Step Four

 to determine whether the claimant can perform her own past relevant work

 and, if not, at Step Five to determine whether the claimant can perform other

 work. See 20 C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant

 for Steps One through Four, but shifts to the Commissioner at Step Five. See

 Clifford, 227 F.3d at 868.

       If the ALJ committed no legal error and substantial evidence supports

 the ALJ's decision, the Court must affirm the benefit denial. Barnett, 381 F.3d

 at 668. When an ALJ's decision is not supported by substantial evidence, a

 remand for further proceedings is typically appropriate. Briscoe ex rel. Taylor v.

 Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits "is

 appropriate only where all factual issues have been resolved and the record can

 yield but one supportable conclusion." Id. (citation omitted).

                                       III.
                                     Analysis

       Plaintiff argues that the ALJ's decision is unsupported by substantial

 evidence because, in determining her RFC between Step 3 and Step 4, the ALJ:



                                         5
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 6 of 13 PageID #: 709




 (1) gave her treating physician's opinion too little weight, and (2) cherry-picked

 medical evidence from an evaluating psychologist's opinion. See dkt. 14 at 11–

 17.

       A.     The ALJ's Evaluation of the Treating Physician's Opinion

       Plaintiff argues that in determining her RFC, the ALJ did not properly

 evaluate the opinion of her treating physician, Dr. Woodall. Dkt. 14 at 11–15.

 She contends that the ALJ was required to give his opinion increased weight,

 but instead "broadly dismisse[d]" his conclusions about Plaintiff's abilities and

 assumed that his opinion was "completed as an accommodation." Id. at 13.

 The Commissioner responds that the ALJ reasonably gave the opinion little

 weight and at least "minimally articulated" her reasons for doing so as

 required. Dkt. 16 at 8–11.

       Opinions from treating physicians "[g]enerally" receive "more weight." 20

 C.F.R. § 404.1527(c)(2). 3 "An ALJ who chooses to reject a treating physician's

 opinion must provide a sound explanation for the rejection." Jelinek v. Astrue,

 662 F.3d 805, 811 (7th Cir. 2011). And "[w]hen an ALJ decides to favor

 another medical professional's opinion over that of a treating physician, the

 ALJ must provide an account of what value the treating physician's opinion

 merits." Id. "On judicial review, a court will uphold the Commissioner's



 3 This regulation applies to claims filed before March 27, 2017, so it applies here. 20
 C.F.R. § 404.1527. It also requires ALJs to give a treating physician’s opinions
 "controlling weight" if they are "well-supported by medically appropriate clinical and
 laboratory diagnostic techniques and is not inconsistent with other substantial
 evidence in [the] record." 20 C.F.R. § 404.1527(c)(2). Plaintiff does not argue that Dr.
 Woodall’s opinion is entitled to controlling weight. See dkt. 14 at 12–13.
                                            6
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 7 of 13 PageID #: 710




 decision if the ALJ applied the correct legal standards and supported [her]

 decision with substantial evidence." Id. The Court "limit[s] [its] review to the

 reasons articulated by the ALJ in the written decision." Id.

       Here, Dr. Woodall's opinion was that Plaintiff could not work because she

 wasn't able to do any lifting, pushing, pulling, stooping, or bending, or any

 prolonged walking, standing, sitting, or climbing:




 Dkt. 8-9 at 35; see dkt. 8-2 at 20. The ALJ gave "little weight" to this opinion

 for two reasons. Dkt. 8-2 at 20. First, because it "include[d] only conclusions

 regarding functional limitations without any rationale for those conclusions,"

 so it "appear[ed] to have been completed as an accommodation" for Plaintiff.

 Id. And second, it was not clear that Dr. Woodall was familiar with the relevant

 definition of "disability," so the ALJ found it "possible that the doctor was

 referring solely to an inability to perform [Plaintiff's] past work." Id. at 20–21.

       Plaintiff attacks the ALJ's first reason by contending that Dr. Woodall's

 opinion was supported by his treating notes and by the record as a whole,

 including medical records from other doctors. Dkt. 14 at 13. In support, she

                                           7
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 8 of 13 PageID #: 711




 cites records showing that Dr. Woodall referred her for treatment of several

 conditions. Dkt. 8-8 at 17 (noting a motorcycle accident, arthritis, and chronic

 lower back pain), 20–27, 60–63 (noting a cardiac history, diverticulitis, lower

 back pain, rheumatoid arthritis, and arthritis); dkt. 8-9 at 11–23, 56 (noting

 acute renal failure, prerenal azotemia, acute gastroenteritis, hypertension,

 arthritis, chronic low back pain, left knee pain, anxiety, and depression); dkt.

 8-10 at 5, 21–23, 30 (noting diarrhea, severe acute gastritis, and anxiety). But

 Plaintiff merely cites those records; she does not explain how they support Dr.

 Woodall's opinion or what conclusions the ALJ should have drawn from them.

 Dkt. 14 at 13. And while those records confirm Plaintiff's medical conditions—

 which the ALJ recognized, dkt. 8-2 at 15—they do not say that those

 conditions limit her in ways that would prevent her from working.

       Because those records do not support Dr. Woodall's opinion, they also do

 not undermine the ALJ's conclusion that the opinion "appear[ed] to have been

 completed as an accommodation" for Plaintiff. Dkt. 8-2 at 20. Plaintiff argues

 that the ALJ erred because no regulation allowed her to draw such a

 conclusion. Dkt. 14 at 13–14. But ALJs may reject treating physicians'

 opinions if they give a "sound explanation" for doing so. Jelinek, 662 F.3d at

 811. The ALJ did so here by following the treating-physician regulation and

 explaining that Dr. Woodall's opinion was "without any rationale for [its]

 conclusions." Dkt. 8-2 at 20; see 20 C.F.R. § 404.1527(c)(3) ("The better an

 explanation a source provides for a medical opinion, the more weight we will

 give that medical opinion").


                                         8
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 9 of 13 PageID #: 712




       Moreover, ALJs may make credibility determinations, which will be

 reversed only if they are "patently wrong." Powers v. Apfel, 207 F.3d 431, 435

 (7th Cir. 2000). The ALJ here made such a determination, recognizing that "it

 is not unheard of that a personal physician 'might have been leaning over

 backwards to support the application for disability benefits.'" Schenk v.

 Barnhart, 357 F.3d 697, 702 (7th Cir. 2004).

       Plaintiff does not address the ALJ's second reason for giving Dr.

 Woodall's opinion little weight—that it wasn't clear that he was familiar with

 the relevant definition of "disability," so it was "possible that [he] was referring

 solely to an inability to perform [Plaintiff's] past work." Dkt. 8-2 at 20–21. This

 bolsters the ALJs first reason for giving Dr. Woodall's opinion little weight. The

 opinion is not tied to any regulation or social security definitions, does not

 incorporate any medical records, and provides no context to clarify the scope of

 the opinion that Plaintiff couldn't work. See dkt. 8-9 at 35.

       In short, the ALJ gave the required "sound explanation" for giving Dr.

 Woodall's opinion little weight. Jelinek, 662 F.3d at 811. There is no reversible

 error in the ALJ's evaluation of the treating physician's opinion.

       B. The ALJ's Evaluation of Dr. Halmi's Opinion

       In determining Plaintiff's RFC, the ALJ evaluated Dr. Halmi's

 psychological opinion. Dkt. 8-2 at 21. The ALJ summarized Dr. Halmi's

 conclusion as Plaintiff having "the capacity to understand, remember, and

 carry out simple instructions" but also "some limitations in concentration,

 social interaction, and adaptation." Id. Plaintiff argues that the ALJ's

                                           9
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 10 of 13 PageID #: 713




  summation is a misrepresentation, and that the ALJ cherry-picked facts from

  Dr. Halmi's opinion in determining Plaintiff's RFC. Dkt. 14 at 15–16. The

  Commissioner responds that the ALJ properly summarized and accounted for

  Dr. Halmi's opinion. Dkt. 16 at 11–12.

        The ALJ must "adequately discuss[ ]" the issues, building a "logical

  bridge from the evidence to [her] conclusion." Pepper v. Colvin, 712 F.3d 351,

  362 (7th Cir. 2013). "It is not enough to address mere portions of a doctor's

  report." Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009). But the ALJ is not

  required to perform "a complete written evaluation of every piece of evidence,"

  or "discuss every snippet of information from the medical records that might be

  inconsistent with the rest of the objective medical evidence." Pepper, 712 F.3d

  at 362–63.

        Plaintiff claims that several findings from Dr. Halmi's opinion were "not

  properly represented" in the ALJ's evaluation. Dkt. 14 at 17. Those findings

  are that:

        •     Plaintiff could repeat two digits forward but not backward;
        •     Plaintiff needed two tries to immediately repeat four words, and
              scored "severely impaired" on a test that required her to repeat
              them after five minutes;
        •     Plaintiff's recall of remote personal dates and events was poor;
        •     Plaintiff ended the examination before some assessments
              because she was hysterical and crying uncontrollably;
        •     Plaintiff's attention and concentration would cause significant
              problems completing simple tasks for extended periods of time;
              and


                                            10
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 11 of 13 PageID #: 714




        •   Plaintiff's depression and anxiety would cause significant
            problems interacting appropriately with coworkers, supervisors,
            and the public, and would cause difficulty responding to changes
            in her work routine.

  Id. at 15–16.

        But Plaintiff has not shown that the ALJ ignored any of those findings.

  See Myles, 582 F.3d at 678. Nor does she explain how those findings

  contradict the ALJ's conclusions. See Scrogham v. Colvin, 765 F.3d 685, 699

  (7th Cir. 2014). Instead, the ALJ's general summary accounts for Dr. Halmi's

  specific findings. As the ALJ recognized, those findings add up to "some

  deficits in short-term memory" and "some limitations in concentration, social

  interaction, and adaptation." Dkt. 8-2 at 21.

        Moreover, the ALJ acknowledged the limitations that Dr. Halmi found.

  She noted Plaintiff's "moderate limitations" in understanding and remembering

  information, and in interacting with others. Dkt. 8-2 at 17. And she

  concluded that Plaintiff should not be required to perform tandem tasks or

  teamwork, and should have only "occasional interaction with the public, co-

  workers, and supervisors." Id. at 18. So even if the ALJ had ignored Dr.

  Halmi's findings that Plaintiff cites, they do not contradict the ALJ's

  conclusions and therefore are not evidence of cherry-picking evidence. See

  Sims v. Barnhart, 309 F.3d 424, 431 (7th Cir. 2002) (holding that the plaintiff




                                          11
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 12 of 13 PageID #: 715




  did not show a lack of substantial evidence to support the conclusion when the

  ALJ acknowledged plaintiff's agoraphobia and depression in the analysis). 4

         In short, the ALJ built a logical bridge from the evidence to her

  conclusions, so substantial evidence supports her decision. See Simila v.

  Astrue, 573 F.3d 503, 517 (7th Cir. 2009) ("[T]he ALJ need not mention every

  strand of evidence in her opinion, but only enough to build an accurate and

  logical bridge from evidence to conclusion.").

                                            IV.
                                         Conclusion

         The Court AFFIRMS the ALJ's decision denying the Plaintiff benefits.

  Final judgment will issue by separate entry.

  SO ORDERED.

  Date: 5/18/2020




  Distribution:

  Christie O'Brien Tate
  SOCIAL SECURITY ADMINISTRATION
  christie.tate@ssa.gov

  Edward A. Wicklund
  OLINSKY LAW GROUP
  twicklund@windisability.com


  4 Plaintiff briefly argues, without supporting citations to the record or to case law, that
  the ALJ failed to incorporate the limitations that Dr. Halmi identified into her
  hypothetical to the vocational expert. Dkt. 14 at 17. To the extent this argument
  differs from Plaintiff’s argument that the ALJ cherry-picked evidence from Dr. Hamli’s
  opinion, it is waived. See Schomas v. Colvin, 732 F.3d 702, 708 (7th Cir. 2013).
                                              12
Case 1:18-cv-01944-JPH-TAB Document 19 Filed 05/18/20 Page 13 of 13 PageID #: 716




  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov




                                       13
